Citation Nr: 1507782	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  06-38 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel syndrome with diverticulitis, rated 10 percent disabling prior to September 30, 2008, and over 30 percent thereafter.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 28, 2010, and in excess of 70 percent thereafter.

3.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Edward Crist, Sr., Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2010 rating decision of the VA Regional Office (RO) in Philadelphia that effectuated the Board's March 2010 grant of service connection for PTSD.  A 30 percent disability rating was established, effective from August 17, 2005.  The Veteran appealed for a higher initial rating.  By RO rating decision in February 2014, the 30 percent disability rating for PTSD was increased to 70 percent, effective from July 28, 2010.  Although a higher evaluation has been granted, the issue remains in appellate status as the maximum schedular rating has not been assigned from August 17, 2005. See AB v. Brown, 6 Vet.App. 35 (1993).

The appellant was afforded a videoconference hearing at the RO in August 2014 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

In multiple pieces of correspondence in the record and on personal hearing in August 2014, the Veteran raises the issues of entitlement service connection for bilateral hearing loss, tinnitus, hiatal hernia, to include as secondary to irritable bowel syndrome, and squamous cell cancer of the abdomen.  These matters appear to have been the subject of some development, and are potentially before the Board.  They have not, however been certified to the Board and given the receipt of recent correspondence it appears some additional development is ongoing.  Thus, they cannot be said to be ready for appellate review at this time.

Following review of the record, the appeal as to issues 2 and 3 is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

On August 14, 2014, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he was satisfied with the decision made on the issue of entitlement to an increased rating for irritable bowel syndrome with diverticulitis; effectively denoting withdrawal of the appeal.


CONCLUSIONS OF LAW

The criteria for withdrawal of the appeal of entitlement to an increased rating for irritable bowel syndrome with diverticulitis by the appellant have been met. 38 U.S.C.A. § 7105(b)(2) (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant. Id.  In this case, during videoconference hearing in August 2014 before the undersigned Veterans Law Judge, the Veteran stated that he was satisfied with the rating decision for irritable bowel syndrome with diverticulitis.  The appellant's statement is tantamount to withdrawal of the appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to an increased rating for irritable bowel syndrome with diverticulitis and it is dismissed.


ORDER

The appeal of entitlement to an increased rating for irritable bowel syndrome with diverticulitis is dismissed.


REMAND

The Veteran avers that symptoms associated with PTSD are totally disabling and for which a 100 percent disability rating is warranted.  In the alternative, he asserts that he is unable to work on account of PTSD for which he is entitled to a total disability rating based on unemployability (TDIU).  The Board finds, however, that further assistance is required to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) as to these issues on appeal.

The appellant testified on personal hearing in August 2014 that he had not worked since 2012 because of symptoms associated with PTSD and had been declared unemployable by VA vocational rehabilitation standards.  VA vocational rehabilitation documentation is of record to this effect.  In correspondence dated in March 2014, it was indicated that the appellant might have applied for Social Security disability.  No information has been received as to whether an award has been approved.  Therefore, the Veteran should be contacted to determine if he is in receipt of such benefits.  

The record reflects that after the grant of a 70 percent rating for PTSD in February 2014, the RO sent the Veteran a duty-to-assist letter that same month advising him that he might be entitled to compensation at the 100 percent rate (TDIU) and requested that he complete and return VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  That form has been received, without a waiver of RO jurisdiction, and in view of the other service connection claims that are pending requires AOJ review.

Review of the record discloses that the Veteran's PTSD was last evaluated for compensation and pension purposes in September 2012.  In statements in the record and on personal hearing in August 2012, he asserts that his symptoms had worsened to the extent that he had to quit his job and cause him to be unemployable.  The Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated (or when last examined by VA), VA must provide a new examination. See Olsen v. Principi, 3 Vet.App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 91992).  As well, the duty to assist also requires that VA obtain an examination that includes a current opinion as to what effect the Veteran's service-connected disability has on his ability to work. See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Therefore, a current psychiatric VA examination is warranted to assess the status of the service-connected psychiatric disorder and its effects on his ability to work.

VA rehabilitation records indicate that the Veteran receives regular psychiatric therapy and follow-up.  The record also discloses that the appellant receives ongoing VA outpatient treatment for other service-connected symptomatology.  The most recent records date through March 2014.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, pertinent records dating from April 2014 should be requested and associated with the claims folder and/or the electronic record.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to determine if he has been awarded Social Security disability benefits.  The request for information must be documented in the record.  

2.  If the Veteran responds in the affirmative, contact the Social Security Administration and obtain a copy of the Agency decision in the Veteran's case and the medical documentation relied upon for the award of benefits.  All attempts to obtain records should be documented.

3.  Retrieve any pertinent VA outpatient records dating from April 2014 through the present and associate with the claims folder.  All attempts to request the records should be documented.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the extent of the service-connected PTSD.  The claims folder, and electronic files as pertinent, must be made available to the examiner.  All necessary tests and studies, to include psychological testing, should be performed in order to assess the symptomatology attributable to the service-connected PTSD.  The report of the examination should contain a detailed account of all clinical manifestations of PTSD.  The examiner should identify and describe all current manifestations of the condition.  A Global Assessment of Functioning (GAF) score should be provided with an explanation of the score's meaning within the context of the applicable rating criteria (to be provided by the RO).

The examiner should determine the effect of the service-connected PTSD on employability with a complete discussion of all functional impairments as they would impact social and industrial opportunities.  The examination report must include a complete rationale for the opinions and conclusions reached.

5.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  (This should include additional development of the issues noted in the Introduction for which service connection is sought.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


